Citation Nr: 0511446	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-11 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for dementia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel






INTRODUCTION

The veteran had active service from October 1974 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The veteran seeks service connection for dementia.  Of record 
is an April 1997 diagnosis of dementia, pugilistica.  The 
veteran claims that his current dementia is due to boxing 
while in service.  The veteran was afforded a VA psychiatric 
examination in January 2003.  The examiner related that the 
veteran had boxed prior to his entry into service, during 
service and after service.  Specifically, the veteran's naval 
boxing experience included only 33 of a total of 156 fights 
in his boxing career.  He also reported only 10 fights after 
service.  The examiner noted that the veteran's most severe 
injuries in the boxing ring appeared to have occurred after 
his discharge from service-his only four knockouts.  The 
examiner also noted that prolonged substance abuse can cause 
or contribute to organic brain impairment.  "Thus," he 
concluded, "it is not likely that the veteran's naval boxing 
experience can, taken alone, account for his cognitive 
disturbance."  The Board finds that a remand is necessary in 
order to secure a neurological opinion as to the 
relationship, if any, between the veteran's naval boxing 
career and his current dementia.


Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA neurological examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The VA examiner should 
review the claims folder, including the 
records during and after service, and 
provide opinions on the nature and 
etiology of the veteran's current 
dementia.  The examiner should be asked 
to provide an opinion as to whether it is 
at least as likely as not (i.e. a 50% or 
greater likelihood) that the veteran 
currently exhibits any dementia which was 
caused or worsened by his period of 
service, specifically his naval boxing 
career.  The report of examination should 
include a complete rationale for all 
opinions rendered.

2.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Less than 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



